DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fastening member” of claim 4, and the “adhesive tape” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Objections

Claims 5, 8-9, and 14 are objected to because of the following informalities:  the use of the word “circumstance” does not make sense in the claims.  The examiner believes that the word “circumstance’ is a misspelling of the word –circumference—and is examining the claims as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammon et al. (US 2013/0109253 A1).

Regarding claim 1, Gammon discloses a display apparatus (Fig. 10) comprising: 
a chassis (Fig. 10 element 1011) disposed at a rear side of a display panel (Fig. 9 element 907) to support the display panel (as shown in Fig. 9 and discussing in Paragraph [0103]); 
a cover (Fig. 13 element 1013) coupled to a rear side of the chassis to cover the chassis (as shown in Fig. 10); 
a mounting unit (Fig. 11 elements 1120, 1121, 1122, 1123, 1124) provided on the chassis (as shown in Fig. 13); and 
a concealing unit (Fig. 13 elements 1340, 1341, 1342, 1343, 1344) provided on the cover and configured to be removed from the cover to expose the mounting unit (as is common in the art for units such as screws to be configured to be removed).

Regarding claim 2, Gammon discloses the display apparatus as set forth in claim 1 above and further wherein the concealing unit comprises: 
a concealing portion (wherein element 1340 is considered as a concealing portion) formed integrally with the cover and configured to conceal the mounting unit (wherein when the cover and the concealing unit are screwed together they may be regarded as integral); and 
a removing guide portion (wherein the holes in element 1340 are interpreted as guide portions) provided to facilitate removal of the concealing portion.

Regarding claim 3, Gammon discloses the apparatus as set forth in claim 1 above and further wherein the concealing unit comprises: an exposing hole (as shown in Fig. 13) formed in the cover; and a closing member (Fig. 13 element 1341) closing the exposing hole.

Regarding claim 4, Gammon discloses the apparatus as set forth in claim 1 above and further wherein the mounting unit comprises: a mounting hole (Fig. 13 element 1121) configured to be couplable with a fastening member (Fig. 13 element 1341); and a blocking wall (as shown in annotated Fig. 13 as the wall surrounding element 1120) provided around the mounting hole to prevent the removed concealing unit or foreign substance from entering the inside of the cover (wherein a wall will function to prevent the entry of a physical object).


    PNG
    media_image1.png
    730
    680
    media_image1.png
    Greyscale


Regarding claim 12, Gammon discloses the apparatus as set forth in claim 3 above and further wherein the closing member comprises: an insertion portion inserted into the exposing hole (wherein the threaded portion of element 1341 is interpreted as the insertion portion); and a head portion supported by the cover (wherein the head 

Regarding claim 13, Gammon discloses the apparatus of claim 12 and further wherein the insertion portion comprises an escape-resistant structure configured to facilitate entry only in an insertion direction (wherein the threads of element 1341 are interpreted as an escape resistant structure, and as is common in the art, are configured to only be inserted in a single rotational direction).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammon as applied to claim 2 above, and further in view of Wein (US 9,054,511 B1).

Regarding claim 5, Gammon discloses the apparatus as set forth in claim 2 above.

Wein teaches wherein a removing guide portion comprises at least one of a slit (Fig. 1 element 16) and a guide groove (Fig. 1 element 38) provided along a circumstance of the concealing portion (as shown in Fig, 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the removing portion of the apparatus of Gammon by utilizing a slit and or guide groove as taught by Wein in order to facilitate removal of the concealing portion without the necessity of using a specific single tool.

Regarding claim 6, Gammon in view of Wein discloses the apparatus as set forth in claim 5 above.
Gammon does not expressly disclose wherein the removing guide portion comprises at least one slit, and wherein the concealing portion is configured to be removable by inserting a separate member into the at least one slit.
Wein teaches wherein the removing guide portion comprises at least one slit (as shown in Fig. 3A), and wherein the concealing portion is configured to be removable by inserting a separate member into the at least one slit (as shown in Figs. 2A-2C and discussed in Column 3 lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for at least one slit in the removing guide portion in order to facilitate the insertion of a tool to aid in the removal of the concealing portion.

Regarding claim 7, Gammon in view of Wein discloses the apparatus as set forth in claim 5 above.Gammon does not expressly disclose wherein the removing guide portion comprises at least two slits, and wherein the concealing portion is configured to be removable by rotating the concealing portion.
Wein teaches wherein the removing guide portion comprises at least two slits (as shown in Fig. 1 as elements 14 and 16), and wherein the concealing portion is configured to be removable by rotating the concealing portion (as described in Column 3 lines 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two slits in the removing guide portion as taught by Wein in the apparatus of Gammon in order to facilitate a single axis rotation of the concealing portion and aid in easier removal.

Regarding claim 8, Gammon in view of Wein discloses the apparatus as set forth in claim 6 above.
Gammon does not expressly disclose wherein the removing guide portion comprises at least one guide groove formed along the circumstance of the concealing portion where the at least one slit is not formed.
Wein teaches wherein the removing guide portion comprises at least one guide groove formed along the circumstance of the concealing portion where the at least one slit is not formed (as shown in Fig. 3A wherein a guide groove is formed around the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form at least one guide groove around the circumference of the concealing portion in as taught by Wein in the apparatus of Gammon in order to allow the concealing portion to be removed once the securing means are disengaged from the concealing portion.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammon in view of Wein as applied to claim 5 above, and further in view of Nakamura et al. (US Patent 5,637,829).

Regarding claim 9, Gammon in view of Wein discloses the apparatus as set forth in claim 5 above.
Gammon does not expressly disclose wherein the guide groove is furrowed along the circumstance of the concealing portion to be thinner than the thickness of the cover.
Nakamura teaches wherein the guide groove (Fig. 1 element 3) is furrowed along the circumstance of the concealing portion to be thinner than the thickness of the cover (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to furrow the guide groove as taught by Nakamura in the apparatus of .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammon in view of Wein as applied to claim 5 above, and further in view of Rajvanshi et al. (US 2010/0084188 A1).

Regarding claim 10, Gammon in view of Wein discloses the apparatus as set forth in claim 5 above.
Gammon does not expressly disclose wherein the removing guide portion comprises at least one guide groove, and wherein the concealing portion is configured to be removable by being pressed.
Rajvanshi teaches wherein a removing guide portion comprises at least one guide groove (Fig. 1B element 87), and wherein the concealing portion is configured to be removable by being pressed (as shown in Fig. 2 and discussed in Paragraph [0054] wherein the pressure applied to remove the concealing portion can be construed as pressing the portion outward).
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove the concealing portion by pressing as taught by Rajvanshi in the device of Gammon as modified by Wein in order to effectively remove the concealing portion in a manner easily accessible to the user.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammon as applied to claim 3 above, and further in view of Kominami et al. (US 9,113,561 B2)

Regarding claim 14, Gammon discloses the apparatus as set forth in claim 3 above.
Gammon does not expressly disclose wherein the concealing unit comprises a side wall extending from the circumstance of the exposing hole of the cover in a direction toward the chassis, and wherein the side wall is provided with a protruding portion to restrict entry of the closing member.
Kominami teaches a concealing unit which comprises a side wall (Fig. 5 element 80) extending from the circumstance of the exposing hole of the cover in a direction toward the chassis (as shown in Fig. 9A), and wherein the side wall is provided with a protruding portion (Fig. 5 element 82) to restrict entry of the closing member (as discussed in Column 5 lines 11-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Gammon with a side wall and protruding portion as taught by Kominami in order to provide a removable and replaceable concealing portion on the apparatus.

Regarding claim 15, Gammon in view of Kominami discloses the apparatus as set forth in claim 14 above.
Gammon does not expressly disclose wherein the closing member comprises: a supporting portion supported by the protruding portion; and a handle portion configured to facilitate disengaging the closing member.
Kominami teaches wherein the closing member comprises: a supporting portion (Fig. 5 element 70) supported by the protruding portion (as shown in Fig. 8 and Fig. 9A wherein element 70 is supported by element 82 to facilitate maintaining the concealing portion in position); and a handle portion (Fig. 5 element 68) configured to facilitate disengaging the closing member (as shown in Fig. 6B and discussed in Column 7 lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Gammon by including a supporting portion to be supported by the protruding portion of the modified apparatus according to claim 14, as well as a handle portion to facilitate operation of the supporting portion to facilitate removal of the concealing portion.



Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammon as applied to claim 3 above, and further in view of Ireland (US 2004/0258500 A1).

Regarding claim 11, Gammon discloses the apparatus as set forth in claim 3 above.
Gammon does not expressly disclose wherein the closing member is formed of an adhesive tape.
Ireland teaches wherein the closing member is formed of an adhesive tape (as discussed in Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize adhesive tape as a closing member as taught by Ireland in the apparatus of Gammon in order to prevent unwanted material from entering the exposing hole.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841